     8:20-cv-00409-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 1 of 5 - Page ID # 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JUANA ARGELIA ESCOBEDO, as the :
Administratrix of the Estate of :
ALFREDO ESCOBEDO, SR., deceased :
                                :
                     Plaintiff  :
             v.                 :
                                :                      NO. 8:20-cv-409
UNION PACIFIC RAILROAD          :
COMPANY                         :
                                :                      JURY TRIAL DEMANDED
                     Defendant  :


                                           COMPLAINT


       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq., which grants this Court jurisdiction over this action.

       2.      Plaintiff, Juana Argelia Escobedo, is an adult individual residing at 4638

Monterrey Loop, Laredo, TX 78041, who is the wife of Alfredo Escobedo, Sr., and the

Administratrix of his Estate 1.

       3.      Plaintiff’s husband, Alfredo Escobedo, Sr. died on January 11, 2018.

       4.      Defendant, Union Pacific Railroad Company, successor in interest to Union

Pacific Railroad, was at all times relevant hereto, engaged in interstate commerce in and

throughout several states of the United States as common carriers by rail; and for the purposes

hereof did operate locomotives, railroad cars and repair facilities and transacted substantial

business throughout the various states of the United States.



1
 On May 5, 2020, the Clerk of the County Court of Webb County, State of Texas, issued Letters of
Administration appointing Juana Argelia Escobedo as the Administratrix of the Estate of Alfredo
Escobedo, Sr. A copy of which is attached hereto as Exhibit 1.
        8:20-cv-00409-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 2 of 5 - Page ID # 2




         5.    Defendant, Union Pacific Railroad Company maintains its principal place of

business at 1400 Douglas Street, Omaha, Nebraska.

         6.    Railroads and their facilities are notorious for having been contaminated from

years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.

         7.    From approximately 1972 to 2001, the Plaintiff’s Decedent was employed by

Defendant railroad, or its predecessor in interest, as a carman and was acting in the course and

scope of his employment with Defendant and was engaged in the furtherance of interstate

commerce within the meaning of said Act.

         8.    During the course and scope of his career with the Defendant railroad and while

working in the Defendant’s yards, buildings and along its rights of way, in Laredo, Texas, the

Plaintiff ‘s Decedent was exposed to various toxic substances and carcinogens including but not

limited to diesel fuel/fumes/exhaust, benzene, solvents, degreasers, herbicides and asbestos dust

and fibers.

          9.   Specifically, Plaintiff’s Decedent was exposed to diesel fuel/exhaust/fumes/

benzene from locomotive exhaust; solvents and degreasers from cleaning engines and rail cars;

herbicides used to control vegetation in the yard and asbestos from insulation and brake shoe

dust.

         10.   Plaintiff’s Decedent’s exposure to the above referenced toxic substances and

known carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of a variation of Non-Hodgkin’s lymphoma.

         11.   Plaintiff’s Decedent’s exposure was cumulative and occurred at different and

variable exposure levels over the course of his career depending on his work location and the
     8:20-cv-00409-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 3 of 5 - Page ID # 3




precise job to which he was assigned.

       12.     The Plaintiff’s Decedent’s cancer is the result of the negligence of the Defendant

railroad in that it utilized known cancer causing materials in its operation, which the Defendant

knew, or in the ordinary exercise of ordinary care should have known, were deleterious,

poisonous, toxic and highly harmful to its employees’ health.

       13.     Defendant’s negligence consisted of:

               (a)    Failing to use ordinary care and caution to provide the
                      Plaintiff’s Decedent with a reasonably safe place in which
                      to work as required by the FELA;

               (b)    Failing to provide on track machinery with properly
                      designed and adequately functioning ventilation
                      systems;

               (c)    Failing to take any effective action to reduce,
                      modify or eliminate certain job duties, equipment or
                      practices so as to minimize or eliminate the
                      Plaintiff’s Decedent’s exposure to toxic materials
                      and carcinogens;

               (d)    Failing to test railroad facilities, equipment, yards,
                      buildings, and right of ways for the presence of
                      toxic materials and carcinogens;

               (e)    Failing to engage in follow up monitoring of its
                      facilities, equipment, yards, building, and right of
                      ways for the presence of toxic materials and
                      carcinogens;

               (f)    Failing to properly remediate known toxic materials
                      and carcinogens from its facilities, equipment,
                      yards, building, and right of ways;

               (g)    Failing to periodically test employees such as the
                      Plaintiff’s Decedent for physical effects of exposure
                      to toxic materials and carcinogens and failing to
                      take appropriate action, including advising the
                      Plaintiff’s Decedent as to the test results;

               (h)    Failing to warn the Plaintiff’s Decedent of the risk
     8:20-cv-00409-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 4 of 5 - Page ID # 4




                       of contracting cancer or other diseases as a result of
                       exposure to known carcinogens;
               (i)     Failing to make reasonable efforts to inspect or
                       monitor the levels/amounts of exposure, of the
                       Plaintiff’s Decedent, to carcinogens;

               (j)     Failing to provide the Plaintiff’s Decedent with the
                       knowledge as to what would be reasonably safe and
                       sufficient wearing apparel and proper protective
                       equipment to protect him from being poisoned and
                       injured by exposure to carcinogens; and

               (k)     Failing to provide the Plaintiff’s Decedent with
                       protective equipment designed to protect him from
                       exposure to toxic materials and carcinogens.

       14.     The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

       15.     As a direct result of the negligence of the Defendant, the Plaintiff’s Decedent

experienced and endured pain, suffering, inconvenience, irritation, annoyance; suffered

emotional distress; incurred medical expenses associated with diagnosis and treatment.

       16.     As a result of the negligence of the Defendant, Plaintiff’s Decedent sustained a

loss of future benefits including loss of pension benefits due to his premature death.

       17.     Plaintiff’s Decedent suffered from a fear of death as a result of his cancer.

       18.     Plaintiff seeks all damages recoverable under the FELA.

       19.     Plaintiff’s Decedent was never informed as to the cause of his cancer.

       20.      Less than three (3) years before Plaintiff’s Complaint was filed, she first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

       WHEREFORE, the Plaintiff, Juana Argelia Escobedo, demands judgment against the

Defendant, Union Pacific Railroad Company, in a sum in excess of FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00) and the costs of this action.
     8:20-cv-00409-JFB-CRZ Doc # 1 Filed: 10/08/20 Page 5 of 5 - Page ID # 5




                                           Respectfully submitted,

Dated: October 8, 2020                  By: /s/Shawn M. Sassaman
                                           SHAWN M. SASSAMAN, ESQUIRE
                                           BERN CAPPELLI, LLC
                                           101 W. Elm St., Suite 520
                                           Conshohocken, PA 19428
                                           (610) 941-4444
                                           ssassaman@bernllp.com
